Execution Version


COMMON UNIT PURCHASE AGREEMENT
BY AND BETWEEN

HOLLY ENERGY PARTNERS, L.P.

AND

THE PURCHASERS NAMED ON SCHEDULE A HERETO




--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article I. DEFINITIONS
1
 
Section 1.01
 
Definitions
1
Article II. SALE AND PURCHASE
4
 
Section 2.01
 
Sale and Purchase
4
 
Section 2.02
 
Consideration
4
 
Section 2.03
 
Closing
4
 
Section 2.04
 
Independent Nature of Purchasers’ Obligations and Rights
4
Article III. REPRESENTATIONS AND WARRANTIES OF HOLLY ENERGY PARTNERS, L.P.
5
 
Section 3.01
 
Corporate Existence
5
 
Section 3.02
 
Capitalization and Valid Issuance of Purchased Units
5
 
Section 3.03
 
HEP SEC Documents
7
 
Section 3.04
 
Independent Registered Public Accounting Firm
7
 
Section 3.05
 
No Material Adverse Change
7
 
Section 3.06
 
Litigation
7
 
Section 3.07
 
No Breach
8
 
Section 3.08
 
No Default
8
 
Section 3.09
 
Authority
8
 
Section 3.10
 
Approvals
8
 
Section 3.11
 
MLP Status
8
 
Section 3.12
 
Investment Company Status
9
 
Section 3.13
 
Offering
9
 
Section 3.14
 
Certain Fees
9
 
Section 3.15
 
Material Agreements
9
Article IV. REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
9
 
Section 4.01
 
Corporate Existence
9
 
Section 4.02
 
No Conflicts
9
 
Section 4.03
 
Investment
10
 
Section 4.04
 
Nature of Purchaser
10
 
Section 4.05
 
Receipt of Information; Authorization
10
 
Section 4.06
 
Restricted Securities
10
 
Section 4.07
 
Certain Fees
11
 
Section 4.08
 
Legend
11
Article V. COVENANTS
11
 
Section 5.01
 
Taking of Necessary Action
11
 
Section 5.02
 
Other Actions
11
Article VI. CLOSING CONDITIONS
11
 
Section 6.01
 
Conditions to the Closing
11




--------------------------------------------------------------------------------



 
Section 6.02
 
HEP Deliveries
13
 
Section 6.03
 
Purchaser Deliveries
14
Article VII. INDEMNIFICATION, COSTS AND EXPENSES
14
 
Section 7.01
 
Indemnification by HEP
14
 
Section 7.02
 
Indemnification by Purchaser
14
 
Section 7.03
 
Indemnification Procedure
15
Article VIII. MISCELLANEOUS
15
 
Section 8.01
 
Interpretation
15
 
Section 8.02
 
Survival of Provisions
16
 
Section 8.03
 
No Waiver; Modifications in Writing
16
 
Section 8.04
 
Binding Effect; Assignment
16
 
Section 8.05
 
Communications
17
 
Section 8.06
 
Removal of Legend
18
 
Section 8.07
 
Entire Agreement
18
 
Section 8.08
 
Governing Law
18
 
Section 8.09
 
Execution in Counterparts
18
 
Section 8.10
 
Termination
18



Schedules and Exhibits


Schedule A    List of Purchasers and Commitment Amounts
Schedule 3.02    HEP Subsidiaries


Exhibit A    HEP Officer’s Certificate
Exhibit B    Opinion of HEP Counsel
Exhibit C    Registration Rights Agreement







--------------------------------------------------------------------------------





COMMON UNIT PURCHASE AGREEMENT
COMMON UNIT PURCHASE AGREEMENT, dated as of January 25, 2018 (this “Agreement”),
by and between HOLLY ENERGY PARTNERS, L.P., a Delaware limited partnership
(“HEP”), and each of the Purchasers listed on Schedule A hereto (each a
“Purchaser” and collectively, the “Purchasers).
WHEREAS, HEP desires to sell an aggregate of 3,700,000 Common Units to the
Purchasers and the Purchasers desire to purchase an aggregate of 3,700,000
Common Units from HEP, in accordance with the provisions of this Agreement; and
WHEREAS, HEP has agreed to provide the Purchasers with certain registration
rights with respect to the Common Units acquired pursuant to this Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I.
DEFINITIONS
Section 1.01    Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.
“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling”, “controlled by”,
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement, and any and all other agreements or instruments executed and
delivered by the Parties hereunder or thereunder, or any amendments,
supplements, continuations or modifications thereto.
“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
for commercial banks in Dallas, Texas.
“Closing” shall have the meaning specified in Section 2.03.
“Closing Date” shall have the meaning specified in Section 2.03.
“Commission” means the United States Securities and Exchange Commission.


1

--------------------------------------------------------------------------------



“Common Unit Price” shall have the meaning specified in Section 2.02.
“Common Units” means HEP common units representing limited partner interests.
“Confidentiality Agreement” means the Confidentiality Agreement dated January
16, 2018 between HEP and Tortoise Capital Advisors, L.L.C.
“Credit Agreement” means that Third Amended and Restated Credit Agreement, dated
as of July 27, 2017, among HEP, the various lenders party thereto, and the HEP
Subsidiaries party thereto as guarantors and the financial institutions party
thereto.
“Delaware LLC Act” shall have the meaning specified in Section 3.02(c).
“Delaware LP Act” shall have the meaning specified in Section 3.02(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
“General Partner” means HEP Logistics Holdings, L.P., a Delaware limited
partnership and the general partner of HEP.
“Governmental Authority” means, with respect to a particular Person, the
country, state, county, city and political subdivisions in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein shall mean a Governmental Authority having jurisdiction over,
where applicable, HEP, the HEP Subsidiaries or any of their Property or any of
the Purchasers.
“GP LLC” means Holly Logistic Services, L.L.C., a Delaware limited liability
company and the general partner of the General Partner.
“HEP” has the meaning set forth in the introductory paragraph.
“HEP Financial Statements” means the financial statement or statements described
or referred to in Section 3.03.
“HEP Material Adverse Effect” means any material adverse effect on (a) the
assets, liabilities, financial condition, business, operations or affairs of HEP
and the HEP Subsidiaries, taken as a whole, measured against those assets,
liabilities, financial condition, business, operations or affairs reflected in
the HEP SEC Documents filed with the Commission prior to the date of this
Agreement, (b) the ability of HEP and the HEP Subsidiaries, taken as a whole, to
carry out their business as of the date of this Agreement or to meet their
obligations under the Basic Documents


2

--------------------------------------------------------------------------------



on a timely basis, or (c) the ability of HEP to consummate the transactions
under any Basic Document.
“HEP Parties” means HEP, the General Partner and GP LLC.
“HEP Related Parties” shall have the meaning specified in Section 7.02.
“HEP SEC Documents” shall have the meaning specified in Section 3.03.
“HEP Subsidiaries” shall have the meaning specified in Section 3.02(c).
“Indemnified Party” shall have the meaning specified in Section 7.03.
“Indemnifying Party” shall have the meaning specified in Section 7.03.
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
“NYSE” means The New York Stock Exchange.
“Parties” means HEP and the Purchasers.
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of HEP, dated as of October 31, 2017.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Purchase Price” shall have the meaning specified in Section 2.01.
“Purchased Units” means, with respect to a particular Purchaser, the number of
Common Units set forth opposite such Purchaser’s name under the column titled
“Purchased Units” set forth on Schedule A hereto.
“Purchaser Material Adverse Effect” means any material adverse effect on (a) the
ability of a Purchaser to carry out its business as of the date of this
Agreement or to meet its obligations under the Basic Documents on a timely basis
or (b) the ability of a Purchaser to consummate the transactions under any Basic
Document.
“Purchaser Related Parties” shall have the meaning specified in Section 7.01.
“Purchaser” and “Purchasers” have the meanings set forth in the introductory
paragraph.


3

--------------------------------------------------------------------------------



“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit C, to be entered
into at the Closing, between HEP and the Purchasers.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“TRULPA” shall have the meaning specified in Section 3.02(c).
ARTICLE II.
SALE AND PURCHASE
Section 2.01    Sale and Purchase. Subject to the terms and conditions hereof,
HEP hereby agrees to issue and sell to each Purchaser, and each Purchaser hereby
agrees, severally and not jointly, to purchase from HEP, its Purchased Units,
and each Purchaser agrees, severally and not jointly, to pay HEP the Common Unit
Price for each of its Purchased Units as set forth in Section 2.02 below (the
“Purchase Price”).
Section 2.02    Consideration. The amount per Common Unit each Purchaser will
pay to HEP to purchase its Purchased Units (the “Common Unit Price”) shall be
$29.73.
Section 2.03    Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place at the offices of Vinson & Elkins L.L.P., 2001 Ross
Avenue, Suite 3700, Dallas, Texas 75201, or such other location as mutually
agreed by the parties, on February 6, 2018 (the date of such closing, the
“Closing Date”). The parties agree that the Closing may occur via delivery of
facsimiles or photocopies of the Basic Documents and the closing deliverables
contemplated hereby and thereby. Unless otherwise provided herein, all
proceedings to be taken and all documents to be executed and delivered by all
parties at the Closing will be deemed to have been taken and executed
simultaneously, and no proceedings will be deemed to have been taken or
documents executed or delivered until all have been taken, executed or
delivered.
Section 2.04    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Basic Document are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Basic Document. The failure or waiver of performance under
any Basic Document by any Purchaser does not excuse performance by any other
Purchaser. Nothing contained herein or in any other Basic Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Basic Document. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this agreement or out of the other Basic
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.


4

--------------------------------------------------------------------------------






ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF HOLLY ENERGY PARTNERS, L.P.
HEP represents and warrants to the Purchasers as follows:
Section 3.01    Corporate Existence. HEP:  (i) is a limited partnership duly
formed, legally existing and in good standing under the laws of the State of
Delaware;  (ii) has all requisite partnership power and authority, and has all
material governmental licenses, permits, authorizations, consents and approvals,
necessary to own its assets and carry on its business as its business is now
being conducted as described in HEP’s Annual Report on Form 10-K for the year
ended December 31, 2016, except where the failure to obtain such licenses,
permits, authorizations, consents and approvals would not reasonably be expected
to have a HEP Material Adverse Effect; and (iii) each of the other HEP Parties
has been duly formed, is legally existing and in good standing under the laws of
the State of Delaware and has all requisite partnership or limited liability
company power and authority, and has all governmental licenses, permits,
authorizations, consents and approvals necessary, to own, lease, use or operate
its respective Properties and carry on its business as now being conducted,
except where the failure to obtain such licenses, permits, authorizations,
consents and approvals would not reasonably be expected to have an HEP Material
Adverse Effect. Each of the HEP Parties is duly registered or qualified as a
foreign limited partnership or limited liability company, as applicable, for the
transaction of business in each jurisdiction in which the character of the
business conducted by it or the nature or location of its respective Properties
owned or leased by it makes such registration or qualification necessary, except
where the failure to obtain such registration or qualification would not
reasonably be expected to have a HEP Material Adverse Effect.
Section 3.02    Capitalization and Valid Issuance of Purchased Units.
(a)    As of the date of this Agreement, the issued and outstanding partnership
interests of HEP consist of 101,568,955 Common Units. The General Partner is the
sole general partner of HEP, owning of record, and to our knowledge,
beneficially, the non-economic general partner interest in HEP; such general
partner interest is duly authorized and validly issued in accordance with the
Partnership Agreement; and the General Partner owns such general partner
interest free and clear of all liens, encumbrances (except restrictions on
transferability that may be imposed by federal or state securities laws or as
set forth in the Partnership Agreement), security interests, equities, charges
or claims. All outstanding Common Units and the limited partner interests
represented thereby have been duly authorized and validly issued in accordance
with the Partnership Agreement and are fully paid (to the extent required under
the Partnership Agreement) and nonassessable (except as such nonassessability
may be affected by matters described in Sections 17-303, 17-607 and 17-804 of
the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”)).
(b)    Other than HEP’s Long-Term Incentive Plan, HEP has no equity compensation
plans that contemplate the issuance of Common Units (or securities convertible
into


5

--------------------------------------------------------------------------------



or exchangeable for Common Units). No indebtedness having the right to vote (or
convertible into or exchangeable for securities having the right to vote) on any
matters on which HEP’s unitholders may vote are issued or outstanding. Except as
set forth in the first sentence of this Section 3.02(b), as contemplated by this
Agreement, or as are contained in the Partnership Agreement, there are no
outstanding or authorized  (i) options, warrants, preemptive rights,
subscriptions, calls, or other rights, convertible securities, agreements,
claims or commitments of any character obligating HEP or any of the HEP
Subsidiaries to issue, transfer or sell any partnership interests or other
equity interest in, HEP or any of the HEP Subsidiaries or securities convertible
into or exchangeable for such partnership interests or equity interests or (ii)
obligations of HEP or any of the HEP Subsidiaries to repurchase, redeem or
otherwise acquire any partnership interests or equity interests of HEP or any of
the HEP Subsidiaries or any such securities or agreements listed in clause (i)
of this sentence. Neither the offering or sale of the Purchased Units or the
registration of the Purchased Units pursuant to the Registration Rights
Agreement, gives rise to any rights for or relating to the registration of any
Common Units or other securities of HEP other than those rights granted to the
General Partner or any of its Affiliates (as such term is defined in the
Partnership Agreement) under the Partnership Agreement.
(c)     (i) Attached as Schedule 3.02 hereto is a true and complete list of each
entity in which HEP has a direct or indirect majority equity or voting interest
(each, a “HEP Subsidiary” and collectively, the “HEP Subsidiaries”). Except as
disclosed in the HEP SEC Documents, all of the issued and outstanding equity
interests of each of the HEP Subsidiaries owned by HEP are owned, directly or
indirectly, by HEP free and clear of any liens, encumbrances, security
interests, equities, charges or claims (except for such restrictions as may
exist under applicable Law and except for such liens as may be imposed under
HEP’s or the HEP Subsidiaries’ credit facilities filed as exhibits to HEP’s SEC
Documents, including the Credit Agreement), and all such ownership interests
have been duly authorized, validly issued and are fully paid (to the extent
required in the organizational documents of the HEP Subsidiaries, as applicable)
and non-assessable (except (x) as nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act, Section
18-607 of the Delaware Limited Liability Company Act (the “Delaware LLC Act”),
Section 6.07 of the Texas Revised Uniform Limited Partnership Act (“TRULPA”),
the organizational documents of the HEP Subsidiaries, as applicable and (y) with
respect to any general partner interests) and free of preemptive rights, and
(ii) except as set forth on Schedule 3.02 or disclosed in the HEP SEC Documents,
neither HEP nor any of the HEP Subsidiaries own any shares of capital stock or
other securities of, or interest in, any other Person, or are obligated to make
any capital contribution to or other investment in any other Person.
(d)    The Purchased Units and the partnership interests represented thereby
have been or will be duly authorized by HEP pursuant to the Partnership
Agreement prior to the Closing and, when issued and delivered to the Purchasers
against payment therefor in accordance with the terms of this Agreement, will be
validly issued, fully paid (to the extent required by the Partnership Agreement)
and nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act) and will be free of any and
all liens, encumbrances, security interests, equities, charges or claims and
restrictions on transfer, other than restrictions on transfer under the
Partnership Agreement and under applicable state and federal securities Laws


6

--------------------------------------------------------------------------------



and other than such liens, encumbrances, security interests, equities, charges
or claims as are created by the Purchasers.
(e)    HEP’s currently outstanding Common Units are listed on The New York Stock
Exchange (“NYSE”).
Section 3.03    HEP SEC Documents. HEP has timely filed with the Commission all
forms, registration statements, reports, schedules and statements required to be
filed by it under the Exchange Act or the Securities Act since December 31, 2016
(all such documents filed on or prior to the date of this Agreement,
collectively the “HEP SEC Documents”). The HEP SEC Documents, including, without
limitation, any audited or unaudited financial statements and any notes thereto
or schedules included therein (the “HEP Financial Statements”), at the time
filed (in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequently filed HEP SEC
Document filed prior to the date of this Agreement) (i) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading,  (ii) complied
in all material respects with the applicable requirements of the Exchange Act
and the Securities Act, as the case may be, (iii) complied as to form in all
material respects with applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto, (iv) were prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q of the Commission), and (v)
fairly present (subject in the case of unaudited statements to normal, recurring
and year-end audit adjustments) in all material respects the consolidated
financial position of HEP as of the dates thereof and the consolidated results
of its operations and cash flows for the periods then ended.
Section 3.04    Independent Registered Public Accounting Firm. Ernst & Young
LLP, which has certified certain financial statements of HEP and the General
Partner is an independent public accounting firm with respect to HEP and the
General Partner within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.
Section 3.05    No Material Adverse Change. Except as set forth in or
contemplated by the HEP SEC Documents, and except as would reasonably be
expected not to have a HEP Material Adverse Effect, since September 30, 2017,
HEP and each of the HEP Subsidiaries have conducted their business in the
ordinary course, consistent with past practice, and there has been no
(i) material adverse change other than those occurring as a result of general
economic or financial conditions or other developments that are not unique to
HEP and the HEP Subsidiaries but also affect other Persons who participate or
are engaged in the lines of business of which HEP and the HEP Subsidiaries
participate or are engaged, (ii) acquisition or disposition of any material
asset by HEP or any of the HEP Subsidiaries or any contract or arrangement
therefor, otherwise than for fair value in the ordinary course of business or as
disclosed in the HEP SEC Documents, (iii) material change in HEP’s accounting
principles, practices or methods, or (iv) incurrence of material indebtedness.
Section 3.06    Litigation. As of the date hereof, except as set forth in the
HEP SEC Documents, there is no Action pending or, to the knowledge of HEP,
threatened against HEP or any


7

--------------------------------------------------------------------------------



of the HEP Subsidiaries or any of their respective officers, directors or
Properties, which (individually or in the aggregate) would reasonably be
expected to have a HEP Material Adverse Effect or which challenges the validity
of this Agreement or which would reasonably be expected to adversely affect or
restrict HEP’s ability to consummate the transactions contemplated by the Basic
Documents.
Section 3.07    No Breach. The execution, delivery and performance by HEP of the
Basic Documents and all other agreements and instruments to be executed and
delivered by HEP pursuant thereto or in connection with the transactions
contemplated by the Basic Documents and compliance by HEP with the terms and
provisions thereof, and the issuance and sale by HEP of the Purchased Units do
not (i) violate any provision of any Law having applicability to HEP or any of
the HEP Subsidiaries or any of their respective Properties, (ii) conflict with
or result in a violation of any provision of the Certificate of Limited
Partnership of HEP or the Partnership Agreement, or any organizational documents
of any of the HEP Subsidiaries, (iii) require any consent, approval or notice
under or result in a violation or breach of or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under (a) any note, bond, mortgage,
license, or loan or credit agreement to which HEP or any of the HEP Subsidiaries
is a party or by which HEP or any of the HEP Subsidiaries or any of their
respective Properties may be bound or (b) any other such agreement, instrument
or obligation, or (iv) result in or require the creation or imposition of any
lien, charge or encumbrance upon or with respect to any of the Properties now
owned or hereafter acquired by HEP or any of the HEP Subsidiaries; except where
such conflict, violation, default, breach, termination, cancellation, failure to
receive consent or approval, or acceleration with respect to the foregoing
provisions of this Section 3.07 would not, individually or in the aggregate,
reasonably be expected to have a HEP Material Adverse Effect.
Section 3.08    No Default. None of HEP or any of the HEP Subsidiaries are in
default in the performance, observance or fulfillment of any provision of, in
the case of HEP, the Partnership Agreement or its Certificate of Limited
Partnership or, in the case of any HEP Subsidiary, its respective organizational
documents.
Section 3.09    Authority. HEP has all necessary partnership power and authority
to execute, deliver and perform its obligations under the Basic Documents; and
the execution, delivery and performance by HEP of the Basic Documents have been
duly authorized by all necessary action on its part; and the Basic Documents
constitute the legal, valid and binding obligations of HEP, enforceable in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and similar laws affecting
creditors’ rights generally or by general principles of equity.
Section 3.10    Approvals. Except for the approvals required by the Commission
in connection with HEP’s obligations under the Registration Rights Agreement, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by HEP of any of the Basic Documents to
which it is a party, except where the failure to receive such authorization,
consent,


8

--------------------------------------------------------------------------------



approval, waiver, license, qualification or written exemption from, or to make
such filing, declaration, qualification or registration would not, individually
or in the aggregate, reasonably be expected to have a HEP Material Adverse
Effect.
Section 3.11    MLP Status. HEP is properly treated as a partnership for United
States federal income tax purposes and more than 90% of HEP’s current gross
income is qualifying income under 7704(d) of the Internal Revenue Code of 1986,
as amended.
Section 3.12    Investment Company Status. HEP is not (i) an “investment
company” within the meaning of the Investment Company Act of 1940, as amended or
(ii) a “public utility company,” “holding company” or a “subsidiary company” of
a “holding company” or an “affiliate” thereof, under the Public Utility Holding
Company Act of 1935, as amended.
Section 3.13    Offering. Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement, the sale and issuance
of the Purchased Units pursuant to this Agreement is exempt from the
registration requirements of the Securities Act, and HEP nor, to the knowledge
of HEP, has not taken and will not take any action hereafter that would cause
the loss of such exemptions.
Section 3.14    Certain Fees. No fees or commissions will be payable by HEP to
brokers, finders, or investment bankers with respect to the sale of any of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement. HEP agrees that it will indemnify and hold harmless each of the
Purchasers from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
HEP or alleged to have been incurred by HEP in connection with the sale of
Purchased Units or the consummation of the transactions contemplated by this
Agreement.
Section 3.15    Material Agreements. HEP has provided the Purchasers with, or
made available to the Purchasers through the HEP SEC Documents, correct and
complete copies of all material agreements (as defined in Section 601(b)(10) of
Regulation S-K promulgated by the Commission), including any material amendments
to or other material modifications of pre-existing material agreements, entered
into by HEP since September 30, 2017.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
Each Purchaser severally and not jointly, represents and warrants to HEP with
respect to itself as follows:
Section 4.01    Corporate Existence. Each Purchaser (i) is duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization and (ii) has all requisite power, and has all
material governmental licenses, permits, authorizations, consents and approvals
necessary to own its assets and carry on its business as its business is now
being conducted, except where the failure to obtain such licenses, permits,
authorizations, consents and approvals would not have or would not reasonably be
expected to have a Purchaser Material Adverse Effect.


9

--------------------------------------------------------------------------------



Section 4.02    No Conflicts. The execution, delivery and performance by such
Purchaser of the Basic Documents and all other agreements and instruments to be
executed and delivered by such Purchaser pursuant to the Basic Documents or in
connection therewith, compliance by such Purchaser with the terms and provisions
thereof, and the purchase of the Purchased Units by such Purchaser do not and
will not (i) violate any provision of any Law having applicability to such
Purchaser or any of its Properties, (ii) conflict with or result in a violation
of any provision of the organizational documents of such Purchaser, or
(iii) require any consent (other than standard internal consents), approval or
notice under or result in a violation or breach of or constitute a default (or
give rise to any right of termination, cancellation or acceleration) under
(a) any note, bond, mortgage, license, or loan or credit agreement to which such
Purchaser is a party or by which such Purchaser or any of its Properties may be
bound or (b) any other such agreement, instrument or obligation; except where
such conflict, violation, default, breach, termination, cancellation, failure to
receive consent or approval, or acceleration with respect to the foregoing
provisions of this Section 4.02 would not, individually or in the aggregate,
reasonably be likely to have a Purchaser Material Adverse Effect.
Section 4.03    Investment. Each Purchaser represents and warrants to, and
covenants and agrees with, HEP that the Purchased Units are being acquired for
its own account, not as a nominee or agent, and with no intention of
distributing the Purchased Units or any part thereof, and that such Purchaser
has no present intention of selling or granting any participation in or
otherwise distributing the same in any transaction in violation of the
securities laws of the United States of America or any State, without prejudice,
however, to such Purchaser’s right at all times to sell or otherwise dispose of
all or any part of the Purchased Units under a registration statement under the
Securities Act and applicable state securities laws or under an exemption from
such registration available thereunder (including, without limitation, if
available, Rule 144 promulgated thereunder). If such Purchaser should in the
future decide to dispose of any of its Purchased Units, such Purchaser
understands and agrees (i) that it may do so only (a) in compliance with the
Securities Act and applicable state securities law, as then in effect, or (b) in
the manner contemplated by any registration statement pursuant to which such
securities are being offered, and (ii) that stop-transfer instructions to that
effect will be in effect with respect to such securities. Notwithstanding the
foregoing, a Purchaser may enter into a derivative transaction with respect to
its Purchased Units with a third party provided that such transaction is exempt
from registration under the Securities Act.
Section 4.04    Nature of Purchaser. Each Purchaser represents and warrants to,
and covenants and agrees with, HEP that, (i) it is an “accredited investor”
within the meaning of Rule 501(a) of Regulation D promulgated by the Commission
pursuant to the Securities Act and (ii) by reason of its business and financial
experience it has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Units, is able to bear the economic risk
of such investment and, at the present time, would be able to afford a complete
loss of such investment.
Section 4.05    Receipt of Information; Authorization. Each Purchaser
acknowledges and agrees that it has (i) had access to the HEP SEC Documents and
(ii) has been provided a reasonable opportunity to ask questions of and receive
answers from Representatives of HEP regarding the business and operations of
HEP.  


10

--------------------------------------------------------------------------------



Section 4.06    Restricted Securities. Each Purchaser understands that the
Purchased Units are characterized as “restricted securities” under the federal
securities Laws inasmuch as they are being acquired from HEP in a transaction
not involving a public offering and that under such laws and applicable
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances. In this connection, such
Purchaser represents that it is knowledgeable with respect to Rule 144 of the
Commission promulgated under the Securities Act.
Section 4.07    Certain Fees. No fees or commissions will be payable by any of
the Purchasers to brokers, finders, or investment bankers with respect to the
sale of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement. Each Purchaser agrees that it will indemnify and
hold harmless the HEP Parties from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser or alleged to have been incurred by such
Purchaser in connection with the purchase of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.
Section 4.08    Legend. Each Purchaser understands that the book entry
evidencing the Purchased Units will bear the following legend: “These securities
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”). These securities may not be sold or offered for sale except
pursuant to an effective registration statement under the Securities Act or
pursuant to an exemption from registration thereunder, in each case in
accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

ARTICLE V.
COVENANTS
Section 5.01    Taking of Necessary Action. Each of the parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
HEP and each Purchaser shall each use its commercially reasonable efforts to
make all filings and obtain all consents of any Governmental Authority that may
be necessary or, in the reasonable opinion of the other party, as the case may
be, advisable for the consummation of the transactions contemplated by the Basic
Documents.
Section 5.02    Other Actions. HEP shall file prior to the Closing Date a
supplemental listing application with the NYSE to list the Purchased Units.


11

--------------------------------------------------------------------------------




ARTICLE VI.
CLOSING CONDITIONS
Section 6.01    Conditions to the Closing.
(a)    Mutual Conditions. The obligation of each Party to consummate the
purchase and issuance and sale of the Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Party on behalf of itself in
writing, in whole or in part, to the extent permitted by applicable Law):
(i)    no Law shall have been enacted or promulgated, and no action shall have
been taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal;
(ii)    there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement; and
(iii)    the NYSE shall have authorized, upon official notice of issuance, the
listing of the Purchased Units.
(b)    Each Purchaser’s Conditions. The respective obligation of each Purchaser
to consummate the purchase of its Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing, in whole or in part, to the extent permitted by applicable Law):
(i)    HEP shall have performed and complied with the covenants and agreements
contained in this Agreement that are required to be performed and complied with
by HEP on or prior to the Closing;
(ii)    the representations and warranties of HEP contained in this Agreement
that are qualified by materiality or HEP Material Adverse Effect shall be true
and correct when made and as of the Closing and all other representations and
warranties shall be true and correct in all material respects when made and as
of the Closing, in each case as though made at and as of the Closing (except
that representations made as of a specific date shall be required to be true and
correct as of such date only);
(iii)    no notice of delisting from the NYSE shall have been received by HEP
with respect to the Common Units;


12

--------------------------------------------------------------------------------



(iv)    the Common Units shall not have been suspended by the Commission or the
NYSE from trading on the NYSE nor shall suspension by the Commission or the NYSE
have been threatened in writing by the Commission or the NYSE;
(v)    no HEP Material Adverse Effect shall have occurred and be continuing; and
(vi)    HEP shall have delivered, or caused to be delivered, to the Purchasers
at the Closing, HEP’s closing deliveries described in Section 6.02 of this
Agreement.
(c)    HEP’s Conditions. The obligation of HEP to consummate the sale of
Purchased Units to each of the Purchasers shall be subject to the satisfaction
on or prior to the Closing of the following conditions (which may be waived by
HEP in writing, in whole or in part, to the extent permitted by applicable Law):
(i)    each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by such Purchaser on or prior to the Closing Date;
(ii)    the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing and all other
representations and warranties shall be true and correct in all material
respects when made and as of the Closing, in each case as though made at and as
of the Closing (except that representations made as of a specific date shall be
required to be true and correct as of such date only);
(iii)    no Purchaser Material Adverse Effect shall have occurred and be
continuing; and
(iv)    each Purchaser shall have delivered, or caused to be delivered, to HEP
at the Closing, such Purchaser’s closing deliveries described in Section 6.03 of
this Agreement.
Section 6.02    HEP Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, HEP will deliver, or cause to be delivered, to
each Purchaser:
(a)    Evidence of the Purchased Units credited to book-entry accounts
maintained by the transfer agent of HEP, bearing the legend or restrictive
notation set forth in Section 4.08, free and clear of all Liens, other than
transfer restrictions under the Partnership Agreement and applicable federal and
state securities laws;
(b)    The Officer’s Certificate, dated the Closing Date, substantially in the
form attached to this Agreement as Exhibit A;
(c)    A certificate of the Secretary or Assistant Secretary of GP LLC, on
behalf of HEP, certifying as to (1) the Partnership Agreement, (2) board
resolutions (i) authorizing the


13

--------------------------------------------------------------------------------



execution and delivery of the Basic Documents and (ii) the consummation of the
transactions contemplated thereby, including the issuance of the Purchased
Units, and (3) the incumbency of the officers authorized to execute the Basic
Documents, setting forth the name and title and bearing the signatures of such
officers;
(d)    An opinion addressed to the Purchasers from Vinson & Elkins L.L.P., legal
counsel to HEP, dated the Closing, in substantially the form of opinion attached
to this Agreement as Exhibit B;
(e)    A certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that HEP is in good standing;
(f)    The Registration Rights Agreement in substantially the form attached to
this Agreement as Exhibit C, which shall have been duly executed by HEP; and
(g)    A receipt, dated the Closing Date, executed by HEP to the effect that HEP
has received the aggregate Purchase Price for the Purchased Units.
Section 6.03    Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, the Purchasers will deliver, or cause to be
delivered, to HEP:
(a)    Payment to HEP of the aggregate Purchase Price by wire transfer(s) of
immediately available funds to an account designated by HEP in writing at least
two (2) Business Days (or such shorter period as shall be agreeable to all
parties hereto) prior to the Closing; and
(b)    The Registration Rights Agreement in substantially the form attached to
this Agreement as Exhibit C, which shall have been duly executed by each
Purchaser.

ARTICLE VII.
INDEMNIFICATION, COSTS AND EXPENSES
Section 7.01    Indemnification by HEP. HEP agrees to indemnify each Purchaser
and its officers, directors, employees and agents (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all reasonable costs,
losses, liabilities, damages, or expenses of any kind or nature whatsoever,
including, without limitation, the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them as a result of, arising out of, or in
any way related to (i) any actual or proposed use by HEP of the proceeds of any
sale of the Purchased Units or (ii) the breach of any of the representations,
warranties or covenants of HEP contained herein, provided such claim for
indemnification relating to a breach of a representation or warranty is made
prior to the expiration of such representation or warranty, and provided
further, that no Purchaser Related Party shall be


14

--------------------------------------------------------------------------------



entitled to recover special, consequential (including lost profits or diminution
in value) or punitive damages.
Section 7.02    Indemnification by Purchaser. Each Purchaser agrees to indemnify
HEP and its officers, directors, employees and agents (collectively, “HEP
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation, or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all reasonable costs,
losses, liabilities, damages, or expenses of any kind or nature whatsoever,
including, without limitation, the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them as a result of, arising out of, or in
any way related to the breach of any of the representations, warranties or
covenants of such Purchaser contained herein, provided such claim for
indemnification relating to a breach of the representations and warranties is
made prior to the expiration of such representations and warranties, and
provided further, that no HEP Related Party shall be entitled to recover
special, consequential (including lost profits or diminution in value) or
punitive damages.
Section 7.03    Indemnification Procedure. Promptly after any HEP Related Party
or Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action
or proceeding by a third person, which the Indemnified Party believes in good
faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action or proceeding, but failure to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith. If the Indemnifying Party
undertakes to defend or settle, it shall promptly notify the Indemnified Party
of its intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has failed to assume the defense and employ counsel or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are


15

--------------------------------------------------------------------------------



different from or in addition to those available to the Indemnifying Party or if
the interests of the Indemnified Party reasonably may be deemed to conflict with
the interests of the Indemnifying Party, then the Indemnified Party shall have
the right to select a separate counsel and to assume such legal defense and
otherwise to participate in the defense of such action, with the expenses and
fees of such separate counsel and other expenses related to such participation
to be reimbursed by the Indemnifying Party as incurred. Notwithstanding any
other provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of, the Indemnified Party.

ARTICLE VIII.
MISCELLANEOUS
Section 8.01    Interpretation. Article, Section, Schedule, and
Exhibit references are to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts, and agreements are references
to such instruments, documents, contracts, and agreements as the same may be
amended, supplemented, and otherwise modified from time to time, unless
otherwise specified. The word “including” shall mean “including but not limited
to.” Whenever HEP has an obligation under the Basic Documents, the expense of
complying with that obligation shall be an expense of HEP unless otherwise
specified. Whenever any determination, consent, or approval is to be made or
given by a Purchaser, such action shall be in such Purchaser’s sole discretion
unless otherwise specified in this Agreement. If any provision in the Basic
Documents is held to be illegal, invalid, not binding, or unenforceable, such
provision shall be fully severable and the Basic Documents shall be construed
and enforced as if such illegal, invalid, not binding, or unenforceable
provision had never comprised a part of the Basic Documents, and the remaining
provisions shall remain in full force and effect. The Basic Documents have been
reviewed and negotiated by sophisticated parties with access to legal counsel
and shall not be construed against the drafter.
Section 8.02    Survival of Provisions. The representations and warranties set
forth in Sections 3.01, 3.02, 3.13, 3.14 and all of Article IV except Section
4.02 shall survive the execution and delivery of this Agreement indefinitely,
and the other representations and warranties set forth in this Agreement shall
survive for a period of twelve (12) months following the Closing regardless of
any investigation made by or on behalf of HEP or any Purchaser. The covenants
made in this Agreement or any other Basic Document shall survive the closing of
the transactions described herein and remain operative and in full force and
effect regardless of acceptance of any of the Purchased Units and payment
therefor and repayment, conversion, exercise or repurchase thereof. All
indemnification obligations of HEP and the Purchasers and the provisions of
Article VII shall remain operative and in full force and effect unless such
obligations are expressly terminated in a writing by the parties, regardless of
any purported general termination of this Agreement.
Section 8.03    No Waiver; Modifications in Writing.
(a)    Delay. No failure or delay on the part of any party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise


16

--------------------------------------------------------------------------------



of any right, power, or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to a party at law or
in equity or otherwise.
(b)    Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other Basic Document shall be effective unless signed by each of the
original signatories hereto or thereto affected by such amendment, waiver,
consent, modification, or termination. Any amendment, supplement or modification
of or to any provision of this Agreement or any other Basic Document, any waiver
of any provision of this Agreement or any other Basic Document, and any consent
to any departure by HEP from the terms of any provision of this Agreement or any
other Basic Document shall be effective only in the specific instance and for
the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on HEP in any
case shall entitle HEP to any other or further notice or demand in similar or
other circumstances.
Section 8.04    Binding Effect; Assignment.
(a)    Binding Effect. This Agreement shall be binding upon HEP, each Purchaser,
and their respective successors and permitted assigns. Except as expressly
provided in this Agreement, this Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement, and their respective successors and permitted assigns.
(b)    Assignment of Purchased Units. All or any portion of a Purchaser’s
Purchased Units purchased pursuant to this Agreement may be sold, assigned or
pledged by such Purchaser, subject to compliance with applicable securities
laws, Section 5.01 of this Agreement and the Registration Rights Agreement.
(c)    Assignment of Rights. All or any portion of the rights but not the
obligations of each Purchaser under this Agreement may be transferred to any
Affiliate of such Purchaser but may not otherwise be transferred by such
Purchaser without the prior written consent of HEP.
Section 8.05    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, facsimile, electronic mail, air courier guaranteeing
overnight delivery or personal delivery to the following addresses:
(a)
If to any Purchaser:

c/o Tortoise Capital Advisors
11550 Ash Street, Suite 300
Leawood, KS 66211
Attention: Stephen Pang
Electronic mail: spang@tortoiseadvisors.com




17

--------------------------------------------------------------------------------



(b)    If to HEP:


Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: President
Electronic mail: president-HEP@hollyenergy.com    
    
with a copy to:

Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: General Counsel
Electronic mail: general.counsel@hollyenergy.com


Vinson & Elkins L.L.P.
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention:    Alan J. Bogdanow
Facsimile:    (214) 999-7857
Electronic mail: abogdanow@velaw.com


or to such other address as HEP or such Purchaser may designate in writing. All
notices and communications shall be deemed to have been duly given: at the time
delivered by hand, if personally delivered; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile or electronic mail; and upon actual
receipt when delivered to an air courier guaranteeing overnight delivery.
Section 8.06    Removal of Legend. In connection with a sale of the Purchased
Units by a Purchaser in reliance on Rule 144, such Purchaser or its broker shall
deliver to the transfer agent and HEP a customary broker representation letter
providing to the transfer agent and HEP any information HEP deems reasonably
necessary to determine that the sale of the Purchased Units is made in
compliance with Rule 144, including, as may be appropriate, a certification that
such Purchaser is not an Affiliate of HEP and regarding the length of time the
Purchased Units have been held. Upon receipt of such representation letter, HEP
shall promptly direct its transfer agent to remove the notation of a restrictive
legend in such Purchaser’s book-entry account maintained by the transfer agent,
including the legend referred to in Section 4.08.
Section 8.07    Entire Agreement. This Agreement, the other Basic Documents, the
Confidentiality Agreement and the other agreements and documents referred to
herein are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto and thereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or


18

--------------------------------------------------------------------------------



undertakings, other than those set forth or referred to herein with respect to
the rights granted by HEP or a Purchaser set forth herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.
Section 8.08    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflict
of laws principles (other than Section 5-1401 of the General Obligations Law).
Section 8.09    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.
Section 8.10    Termination.
(a)    Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by any Purchaser (with respect
to such Purchaser only), upon a breach in any material respect by HEP of any
covenant or agreement set forth in this Agreement.
(b)    Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:
(i)    if a statute, rule, order, decree or regulation shall have been enacted
or promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction that permanently restrains, permanently
precludes, permanently enjoins or otherwise permanently prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal; or
(ii)    if the Closing shall not have occurred by February 28, 2018.
(c)    In the event of the termination of this Agreement as provided in Section
8.10(a), this Agreement shall forthwith become null and void. In the event of
such termination, there shall be no liability on the part of any party hereto,
except as set forth in Article VII of this Agreement and except with respect to
the requirement to comply with the Confidentiality Agreement; provided that
nothing herein shall relieve any party from any liability or obligation with
respect to any willful breach of this Agreement.
[Signature pages follow.]




19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
TORTOISE ENERGY INFRASTRUCTURE CORP.


By:    TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser


By:
/s/ Brian A. Kessens                                    

Name: Brian Kessens
Title:
Managing Director






--------------------------------------------------------------------------------




TORTOISE MLP FUND, INC.
    
By:    TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser
    
By:
/s/ Brian A. Kessens                                    

Name: Brian Kessens
Title:
Managing Director






--------------------------------------------------------------------------------





TORTOISE ENERGY INDEPENDENCE
FUND, INC.
    
By:    TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser
    
By:
/s/ Brian A. Kessens                                    

Name: Brian Kessens
Title:
Managing Director






--------------------------------------------------------------------------------





TORTOISE MLP & PIPELINE FUND
    
By:    TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser
    
By:
/s/ Brian A. Kessens                                    

Name: Brian Kessens
Title:
Managing Director






--------------------------------------------------------------------------------





TORTOISE VIP MLP & PIPELINE PORTFOLIO
    
By:    TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser
    
By:
/s/ Brian A. Kessens                                    

Name: Brian Kessens
Title:
Managing Director






--------------------------------------------------------------------------------





TORTOISE PIPELINE & ENERGY FUND, INC.


By:    TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser
    
By:
/s/ Brian A. Kessens                                    

Name: Brian Kessens
Title:
Managing Director






--------------------------------------------------------------------------------





TORTOISE POWER AND ENERGY INFRASTRUCTURE FUND, INC.
    
By:    TORTOISE CAPITAL ADVISORS, L.L.C.
as its Investment Adviser
    
By:
/s/ Brian A. Kessens                                    

Name: Brian Kessens
Title:
Managing Director






--------------------------------------------------------------------------------





HOLLY ENERGY PARTNERS, L.P.
By:
HEP LOGISTICS HOLDINGS, LP,
its general partner

By:
HOLLY LOGISTIC SERVICES, L.L.C.
its general partner

By: /s/ John Harrison                          
Name:    John Harrison
Title:
Vice President and Treasurer








--------------------------------------------------------------------------------




Schedule A – List of Purchasers and Commitment Amounts
Purchaser
Purchased Units
Commitment Amount
Tortoise Energy Infrastructure Corp.


1,400,151
$    41,626,489.23
Tortoise MLP Fund, Inc.


839,374
$    24,954,589.02
Tortoise Power and Energy Infrastructure
Fund, Inc.


67,874
$    2,017,894.02
Tortoise Pipeline & Energy Fund, Inc.


91,977
$    2,734,476.21
Tortoise Energy Independence Fund, Inc.


85,924
$    2,554,520.52
Tortoise MLP & Pipeline Fund


1,212,630
$    36,051,489.90
Tortoise VIP MLP & Pipeline Portfolio


2,070
$    61,541.10
Total
3,700,000
$    110,001,000
 
 
 
 
 
 






--------------------------------------------------------------------------------




Schedule 3.02
Subsidiary
Jurisdiction of Organization
Equity Holder and % Held by Each
Cheyenne Logistics LLC
Delaware
Holly Energy Holdings LLC (100%)
El Dorado Logistics LLC
Delaware
Holly Energy Holdings LLC (100%)
El Dorado Operating LLC
Delaware
Holly Energy Holdings LLC (100%)
El Dorado Osage LLC
Delaware
Holly Energy Holdings LLC (100%)
Frontier Aspen, LLC
Delaware
Holly Energy Holdings LLC (100%)
HEP Cheyenne LLC
Delaware
Holly Energy Holdings LLC (100%)
HEP Cheyenne Shortline LLC
Delaware
Holly Energy Holdings LLC (100%)
HEP El Dorado LLC
Delaware
El Dorado Logistics LLC (100%)
HEP Fin‑Tex/Trust‑River, L.P.
Texas
Holly Energy Holdings LLC (99.999% limited partner)
HEP Pipeline GP, L.L.C. (0.001% general partner)
HEP Logistics GP, L.L.C.
Delaware
Holly Energy Partners, L.P. (100%)
HEP Mountain Home, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)
HEP Navajo Southern, L.P.
Delaware
Holly Energy Holdings LLC (99.999% limited partner)
HEP Pipeline GP, L.L.C. (0.001% general partner)
HEP Pipeline, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)
HEP Pipeline Assets, Limited Partnership
Delaware
Holly Energy Holdings LLC (99.999% limited partner)
HEP Pipeline GP, L.L.C. (0.001% general partner)
HEP Pipeline GP, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)
HEP Refining, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)
HEP Refining Assets, L.P.
Delaware
Holly Energy Holdings LLC (99.999% limited partner)
HEP Refining GP, L.L.C. (0.001% general partner)
HEP Refining GP, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)
HEP Tulsa LLC
Delaware
Holly Energy Holdings LLC (100%)
HEP UNEV Holdings LLC
Delaware
Holly Energy Partners, L.P. (100% class A units)
HollyFrontier Holdings LLC (100% class B units)
HEP UNEV Pipeline LLC
Delaware
HEP UNEV Holdings LLC (100%)
HEP Woods Cross, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)
Holly Energy Holdings LLC
Delaware
Holly Energy Partners, L.P. (100%)
Holly Energy Storage-Lovington LLC
Delaware
HEP Refining, L.L.C. (100%)
Holly Energy Finance Corp.
Delaware
Holly Energy Partners, L.P. (100%)
Holly Energy Partners—Operating, L.P.
Delaware
Holly Energy Partners, L.P. (99.999% limited partner)
HEP Logistics GP, L.L.C. (0.001% general partner)
Lovington-Artesia, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)
NWNAL LLC
Delaware
SLC Pipeline LLC (100%)
Roadrunner Pipeline, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)





--------------------------------------------------------------------------------



Subsidiary
Jurisdiction of Organization
Equity Holder and % Held by Each
SLC Pipeline LLC
Delaware
Holly Energy Holdings LLC (100%)
Woods Cross Operating LLC
Delaware
Holly Energy Holdings LLC (100%)
 
 
 

Joint Venture
Jurisdiction of Organization
Equity Holder and % Held by Each
Cheyenne Pipeline LLC
Texas
HEP Cheyenne LLC (50%)
Rocky Mountain Pipeline System LLC (50%)
Osage Pipe Line Company, LLC
Delaware
El Dorado Osage LLC (50%)
CHS McPherson Refinery Inc. (50%)
UNEV Pipeline, LLC
Delaware
HEP UNEV Pipeline LLC (75%)
Sinclair Transportation Company (25%)









--------------------------------------------------------------------------------






Exhibit A
HOLLY ENERGY PARTNERS, L.P.

Officer’s Certificate


Pursuant to Section 6.02(b) of the Common Unit Purchase Agreement, dated as of
January 25, 2018 (the “Purchase Agreement”) by and between Holly Energy
Partners, L.P., a Delaware limited partnership (the “Partnership”), and each of
the purchasers listed on Schedule A thereto (each a “Purchaser” and
collectively, the “Purchasers”), relating to the issuance and sale by the
Partnership to the Purchasers of an aggregate of 3,700,000 common units
representing limited partner interests in the Partnership, the undersigned
hereby certifies on behalf of the Partnership, as follows:
(A)    The Partnership has performed and complied with the covenants and
agreements contained in the Purchase Agreement that are required to be performed
and complied with by the Partnership on or prior to the date hereof.
(B)    The representations and warranties of the Partnership contained in the
Purchase Agreement that are qualified by materiality or HEP Material Adverse
Effect (as defined in the Purchase Agreement) were true and correct as of the
date of the Purchase Agreement and as of the date hereof and all other
representations and warranties are true and correct in all material respects as
of the date of the Purchase Agreement and as of the date hereof, except that
representations made as of a specific date are true and correct as of such date
only.
(C)    Since the date of the Purchase Agreement, no HEP Material Adverse Effect
(as defined in the Purchase Agreement) has occurred and is continuing.
HOLLY ENERGY PARTNERS, L.P.
By:
HEP LOGISTICS HOLDINGS, LP,
its general partner

By:
HOLLY LOGISTIC SERVICES, L.L.C.
its general partner

By:______________________________
Name:    John Harrison
Title:
Vice President and Treasurer






--------------------------------------------------------------------------------




Exhibit B
    
Capitalized terms used but not defined herein have the meaning assigned to such
terms in the Purchase Agreement. HEP shall furnish to the Purchasers at the
Closing an opinion of Vinson & Elkins L.L.P., counsel for HEP, addressed to the
Purchasers and dated the Closing, stating that:
(i)    Each of the HEP Parties has been duly formed, is validly existing and in
good standing under the laws of the state or other jurisdiction of its
formation, with all necessary partnership or limited liability company power and
authority to own, lease, use or operate its respective Properties and carry on
its business as its business is now being conducted in all material respects as
described in the HEP SEC Documents. Each of the HEP Parties is duly registered
or qualified as a foreign limited partnership or limited liability company for
the transaction of business in each jurisdiction set forth in Exhibit A to this
opinion.
(ii)    As of the date of the Purchase Agreement, the issued and outstanding
limited partner interests of HEP consist of 101,568,955 Common Units).
(iii)     The Purchased Units to be issued and sold by HEP pursuant to the
Purchase Agreement, when issued to and paid for by the Purchasers against
payment therefor in accordance with the terms of the Purchase Agreement, will be
validly issued and free of pre-emptive rights arising from the Governing
Documents, except as have been waived. Under the DRULPA and the Partnership
Agreement, the Purchasers of the Purchased Units will have no obligation to make
further payments for their purchase of the Purchased Units or contributions to
HEP solely by reason of their ownership of the Purchased Units or their status
as limited partners of HEP and no personal liability for the obligations of HEP,
solely by reason of being limited partners of HEP.
(iv)    None of the execution, delivery and performance by HEP of the Basic
Documents or compliance by HEP with the terms and provisions thereof, or the
issuance and sale by HEP of the Purchased Units,  constitute a violation of
HEP’s Certificate of Limited Partnership or the Partnership Agreement,
 constitutes or will constitute a breach or violation of, or a default (or an
event which, with notice or lapse of time or both, would constitute such a
default), or result in a lien, under any agreement filed as an exhibit to a HEP
SEC Document, or  violates or will violate the Delaware LP Act, the Delaware LLC
Act, the Delaware General Corporation Law, the laws of the State of Texas, or
federal law which breach, violation, lien or default in the case of clauses (ii)
or (iii), would reasonably be expected to have a HEP Material Adverse Effect;
provided, however, that no opinion is expressed pursuant to this paragraph (iv)
with respect to federal or state securities or anti-fraud statutes, rules or
regulations.
(v)    The execution, delivery and performance of the Purchase Agreement by HEP
has been duly authorized by all necessary limited partnership action of HEP, and
has been duly executed and delivered by HEP.



--------------------------------------------------------------------------------



(vi)    The execution, delivery and performance of the Registration Rights
Agreement has been duly authorized by all necessary limited partnership action
of HEP, has been duly executed and delivered by HEP, and is the legally valid
and binding agreement of HEP, enforceable against HEP in accordance with its
terms.
(vii)    HEP is not, and immediately after giving effect to the issuance and
sale of the Purchased Units in accordance with the Purchase Agreement and the
application of the proceeds therefrom, will not be required to be, registered as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
(i)    Assuming the accuracy of the representations and warranties of each
Purchaser contained in the Purchase Agreement, the issuance and sale of the
Purchased Units pursuant to the Purchase Agreement is exempt from registration
requirements of the Securities Act of 1933, as amended. We express no opinion,
however, as to when or under what circumstances you may reoffer or resell any
Purchase Units.
The opinions set forth above are subject in all respects to the following:
i.
The opinions expressed herein are limited to matters arising under the federal
laws of the United States of America and, as applicable, the laws of the State
of Texas, the laws of the State of New York and the Delaware LP Act, the
Delaware LLC Act and the Delaware General Corporation Law.

ii.
We express no opinion as to any matter other than as expressly set forth above,
and no opinion on any other matter may be inferred or implied herefrom. The
opinions expressed herein are given as of the date hereof, and we undertake no,
and hereby disclaim any, obligation to advise you of any change in any matter
set forth herein.








--------------------------------------------------------------------------------




Exhibit C


REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
HOLLY ENERGY PARTNERS, L.P.

AND

THE PURCHASERS NAMED ON SCHEDULE A HERETO







--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I. DEFINITIONS
1
 
Section 1.01
 
Definitions
1
 
Section 1.02
 
Registrable Securities
3
ARTICLE II. REGISTRATION RIGHTS
3
 
Section 2.01
 
Registration
3
 
Section 2.02
 
Delay Rights
4
 
Section 2.03
 
Underwritten Offerings
5
 
Section 2.04
 
Sale Procedures
6
 
Section 2.05
 
Cooperation by Holders
9
 
Section 2.06
 
Restrictions on Public Sale by Holders of Registrable Securities
9
 
Section 2.07
 
Expenses
9
 
Section 2.08
 
Indemnification
10
 
Section 2.09
 
Rule 144 Reporting
12
 
Section 2.10
 
Transfer or Assignment of Registration Rights
12
ARTICLE III. MISCELLANEOUS
13
 
Section 3.01
 
Communications
13
 
Section 3.02
 
Successor and Assigns
14
 
Section 3.03
 
Assignment of Rights
14
 
Section 3.04
 
Recapitalization, Exchanges, Etc. Affecting the Common Units
14
 
Section 3.05
 
Aggregation of Registrable Securities
14
 
Section 3.06
 
Specific Performance
14
 
Section 3.07
 
Counterparts
14
 
Section 3.08
 
Governing Law
15
 
Section 3.09
 
Severability of Provisions
15
 
Section 3.10
 
Entire Agreement
15
 
Section 3.11
 
Amendment
15
 
Section 3.12
 
No Presumption
15
 
Section 3.13
 
Obligations Limited to Parties to Agreement
15
 
Section 3.14
 
Independent Nature of Purchaser’s Obligations
16
 
Section 3.15
 
Headings; Interpretations
16






--------------------------------------------------------------------------------




REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of February 6, 2018, by and between HOLLY ENERGY PARTNERS, L.P., a Delaware
limited partnership (“HEP”), and each of the Persons set forth on Schedule A to
this Agreement (each, a “Purchaser” and collectively, the “Purchasers”).
WHEREAS, this Agreement is made and entered into in connection with the Closing
of the issuance and sale of the Purchased Units pursuant to the Common Unit
Purchase Agreement, dated as of January 25, 2018, by and between HEP and the
Purchasers (the “Common Unit Purchase Agreement”); and
WHEREAS, HEP has agreed to provide the registration and other rights set forth
in this Agreement for the benefit of the Purchasers pursuant to the Common Unit
Purchase Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:
ARTICLE I.
DEFINITIONS
Section 1.01    Definitions.
Capitalized terms used herein without definition shall have the meanings given
to them in the Common Unit Purchase Agreement. The terms set forth below are
used herein as so defined:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Business Day” means any day other than a Saturday, Sunday or U.S. federal
holiday or a day on which banking institutions or trust companies located in
Dallas, Texas are authorized or obligated to be closed
“Commission” means the U.S. Securities and Exchange Commission.
“Common Unit Purchase Agreement” has the meaning specified therefor in the
recitals of this Agreement.
“Effectiveness Period” has the meaning specified therefor in ARTICLE II(a) of
this Agreement.


1

--------------------------------------------------------------------------------



“General Partner” means HEP Logistics Holdings, L.P., a Delaware limited
partnership.
“HEP” has the meaning specified therefor in the introductory paragraph of this
Agreement.
“Holder” means the record holder of any Registrable Securities.
“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.
“Liquidated Damages Multiplier” means, with respect to a particular Purchaser,
the product of the Common Unit Price times the number of Purchased Units
purchased by such Purchaser that may not be disposed of without restriction and
without the need for current public information pursuant to any section of Rule
144 (or any similar provision then in effect) under the Securities Act.
“Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager or managers of such Underwritten Offering.
“Person” means an individual or a corporation, limited liability company,
partnership, firm, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
“Registrable Securities” means the Common Units to be acquired by the Purchasers
pursuant to the Common Unit Purchase Agreement and also includes any type of
interest issued to the Holders pursuant to 0.
“Registration Expenses” has the meaning specified therefor in Section 2.07(b) of
this Agreement.
“Registration Statement” has the meaning specified therefor in Section 2.07(a)
of this Agreement.
“Selling Expenses” has the meaning specified therefor in Section 2.07(b) of this
Agreement.
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.
“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.08(a) of this Agreement.


2

--------------------------------------------------------------------------------



“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.
Section 1.02.    Registrable Securities.
Any Registrable Security will cease to be a Registrable Security: (a) when a
registration statement covering such Registrable Security becomes or has been
declared effective by the Commission and such Registrable Security has been sold
or disposed of pursuant to such effective registration statement; (b) when such
Registrable Security has been disposed of pursuant to any section of Rule 144
(or any similar provision then in effect) under the Securities Act; (c) when
such Registrable Security is held by HEP or one of its subsidiaries or
Affiliates; (d) when such Registrable Security has been sold or disposed of in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of such securities pursuant to Section 2.10
hereof or (e) when such Registrable Security becomes eligible for resale without
restriction and without the need for current public information pursuant to any
section of Rule 144 (or any similar provision then in effect) under the
Securities Act.
ARTICLE II.
REGISTRATION RIGHTS
Section 2.01    Registration.
(a)    Effectiveness Deadline. Following the date hereof, but no later than 60
days following the Closing Date, HEP shall prepare and file a registration
statement under the Securities Act to permit the public resale of Registrable
Securities then outstanding from time to time as permitted by Rule 415 (or any
similar provision then in effect) of the Securities Act with respect to all of
the Registrable Securities (the “Registration Statement”). The Registration
Statement filed pursuant to this Section 2.01(a) shall be on such appropriate
registration form or forms of the Commission as shall be selected by HEP so long
as it permits the continuous offering of the Registrable Securities pursuant to
Rule 415 (or any similar provision then in effect) under the Securities Act at
then-prevailing market prices. HEP shall use its commercially reasonable efforts
to cause the Registration Statement to become effective on or as soon as
practicable after filing. Any Registration Statement shall provide for the
resale pursuant to any method or combination of methods legally available to,
and reasonably requested by, the Holders of any and all Registrable Securities
covered by such Registration Statement. HEP shall use its commercially
reasonable efforts to cause the Registration Statement filed pursuant to this
Section 2.01(a) to be effective, supplemented and amended to the extent
necessary to ensure that it is available for the resale of all Registrable
Securities by the Holders until all Registrable Securities covered by such
Registration Statement have ceased to be Registrable Securities (the
“Effectiveness Period”). The Registration Statement when effective (including
the documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
such Registration Statement or documents incorporated therein by reference, in
the light of the circumstances under which a statement is made). As soon as


3

--------------------------------------------------------------------------------



practicable following the date that the Registration Statement becomes
effective, but in any event within two (2) Business Days of such date, HEP shall
provide the Holders with written notice of the effectiveness of the Registration
Statement.
(b)    Failure to Go Effective. If the Registration Statement required by
Section 2.01(a) is not declared effective within 90 days of the Closing Date,
then each Holder shall be entitled to a payment (with respect to the Purchased
Units of each such Holder), as liquidated damages and not as a penalty, of 0.25%
of the Liquidated Damages Multiplier per 30-day period, that shall accrue daily,
for the first 30 days following the 90th day, increasing by an additional 0.25%
of the Liquidated Damages Multiplier per 30-day period, that shall accrue daily,
for each subsequent 30 days, up to a maximum of 1.00% of the Liquidated Damages
Multiplier per 30-day period (the “Liquidated Damages”). The Liquidated Damages
payable pursuant to the immediately preceding sentence shall be payable within
ten (10) Business Days after the end of each such 30-day period. Notwithstanding
anything to the contrary contained herein, in no event shall the aggregate of
all Liquidated Damages payable by HEP hereunder exceed 5.00% of the aggregate
price at which HEP offered the Purchased Units for sale pursuant to the Common
Unit Purchase Agreement. Any Liquidated Damages shall be paid to each Holder in
immediately available funds; provided, however, if HEP certifies that it is
unable to pay Liquidated Damages in cash because such payment would result in a
breach under a credit facility or other debt instrument, then HEP shall pay such
Liquidated Damages using as much cash as is permitted without causing a breach
of or default under such credit facility or other debt instrument and may pay
the balance of any such Liquidated Damages in kind in the form of the issuance
of additional Common Units. Upon any issuance of Common Units as Liquidated
Damages, HEP shall promptly (i) prepare and file an amendment to the
Registration Statement prior to its effectiveness adding such Common Units to
such Registration Statement as additional Registrable Securities and (ii)
prepare and file a supplemental listing application with the NYSE (or such other
national securities exchange on which the Common Units are then listed and
traded) to list such additional Common Units. The determination of the number of
Common Units to be issued as Liquidated Damages shall be equal to the amount of
Liquidated Damages divided by the volume-weighted average closing price of the
Common Units on the NYSE, or any other national securities exchange on which the
Common Units are then traded, for the ten (10) trading days immediately
preceding the date on which the Liquidated Damages payment is due. The payment
of Liquidated Damages to a Holder shall cease at the earlier of (i) the
Registration Statement becoming effective or (ii) when such Holder no longer
holds Registrable Securities, assuming that each Holder is not an Affiliate of
HEP, and any payment of Liquidated Damages shall be prorated for any period of
less than 30 days in which the payment of Liquidated Damages ceases. If HEP is
unable to cause a Registration Statement to go effective within 90 days after
the Closing Date as a result of an acquisition, merger, reorganization,
disposition or other similar transaction, then HEP may request a waiver of the
Liquidated Damages, and each Holder may individually grant or withhold its
consent to such request in its discretion.
(c)    Termination of Purchasers’ Rights. The Purchasers’ rights (and any
transferee’s rights pursuant to Section 2.10 of this Agreement) under this
Section 2.01 shall terminate upon the termination of the Effectiveness Period.


4

--------------------------------------------------------------------------------



Section 2.02    Delay Rights.
Notwithstanding anything to the contrary contained herein, HEP may, upon written
notice to any Selling Holder whose Registrable Securities are included in the
Registration Statement or other registration statement contemplated by this
Agreement, suspend such Selling Holder’s use of any prospectus which is a part
of the Registration Statement or other registration statement (in which event
the Selling Holder shall discontinue sales of the Registrable Securities
pursuant to the Registration Statement or other registration statement
contemplated by this Agreement but may settle any previously made sales of
Registrable Securities) if, in the General Partner’s good faith determination,
such use would: (a) materially interfere with a significant acquisition,
reorganization, financing or other similar transaction involving HEP,
(b) require premature disclosure of material information that HEP has a bona
fide business purpose for preserving as confidential or (c) render HEP unable to
comply with applicable securities laws; provided, however, in no event shall the
Selling Holders be suspended from selling Registrable Securities pursuant to the
Registration Statement or other registration statement for a period that exceeds
an aggregate of 60 days in any 180-day period or 105 days in any 365-day period,
in each case, exclusive of days covered by any lock-up agreement executed by a
Selling Holder in connection with any Underwritten Offering. Upon disclosure of
such information or the termination of the condition described above, HEP shall
provide prompt notice to the Selling Holders whose Registrable Securities are
included in the Registration Statement or other registration statement
contemplated by this Agreement, and shall promptly terminate any suspension of
sales it has put into effect and shall take such other reasonable actions to
permit registered sales of Registrable Securities as contemplated in this
Agreement.
Section 2.03    Underwritten Offerings.
(a)    General Procedures. In connection with any Underwritten Offering under
this Agreement, HEP shall be entitled to select the Managing Underwriter or
Underwriters. In connection with an Underwritten Offering contemplated by this
Agreement in which a Selling Holder participates, each Selling Holder and HEP
shall be obligated to enter into an underwriting agreement that contains such
representations, covenants, indemnities and other rights and obligations as are
customary in underwriting agreements for firm commitment offerings of
securities. No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, HEP to and for the
benefit of such underwriters also be made to and for such Selling Holder’s
benefit and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement also be conditions precedent
to its obligations. No Selling Holder shall be required to make any
representations or warranties to or agreements with HEP or the underwriters
other than representations, warranties or agreements regarding such Selling
Holder, its authority to enter into such underwriting agreement and to sell, and
its ownership of, the securities being registered on its behalf, its intended
method of distribution and any other representation required by Law. If any
Selling Holder disapproves of the terms of an underwriting, such Selling Holder
may elect to withdraw therefrom by notice to HEP and the Managing Underwriter;
provided,


5

--------------------------------------------------------------------------------



however, that such withdrawal must be made up to and including the time of
pricing of such Underwritten Offering. HEP’s management may but shall not be
required to participate in a roadshow or similar marketing effort in connection
with any Underwritten Offering.
(b)    No Demand Rights. Notwithstanding any other provision of this Agreement,
no Holder shall be entitled to any “demand” rights or similar rights that would
require HEP to effect an Underwritten Offering solely on behalf of the Holders.
Section 2.04    Sale Procedures.
In connection with its obligations under this Article II, HEP will, as
expeditiously as possible:
(a)    prepare and file with the Commission such amendments and supplements to
the Registration Statement and the prospectus or prospectus supplement used in
connection therewith as may be necessary to keep the Registration Statement
effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement;
(b)    if a prospectus or prospectus supplement will be used in connection with
the marketing of an Underwritten Offering from the Registration Statement and
the Managing Underwriter at any time shall notify HEP in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus or prospectus supplement is of material importance to
the success of the Underwritten Offering of such Registrable Securities, HEP
shall use its commercially reasonable efforts to include such information in
such prospectus or prospectus supplement;
(c)    furnish to each Selling Holder: (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
or prospectus supplement included therein and any supplements and amendments
thereto as such Selling Holder may reasonably request in order to facilitate the
public sale or other disposition of the Registrable Securities covered by such
Registration Statement or other registration statement;


6

--------------------------------------------------------------------------------



(d)    if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that HEP will not be required to qualify generally to
transact business in any jurisdiction where it is not then required to so
qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;
(e)    promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of: (i) the filing of the Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Registration Statement or any other
registration statement or any post-effective amendment thereto, when the same
has become effective; and (ii) the receipt of any written comments from the
Commission with respect to any filing referred to in clause (i) and any written
request by the Commission for amendments or supplements to the Registration
Statement or any other registration statement or any prospectus or prospectus
supplement thereto;
(f)    promptly notify each Selling Holder of: (i) the happening of any event as
a result of which the prospectus or prospectus supplement contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading (in the case of any prospectus or
prospectus supplement contained therein, in the light of the circumstances under
which a statement is made); (ii) the issuance or express threat of issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by HEP of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, HEP agrees to, as promptly as practicable, amend or supplement the
prospectus or prospectus supplement or take other appropriate action so that the
prospectus or prospectus supplement does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other commercially reasonable
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;
(g)    upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;


7

--------------------------------------------------------------------------------



(h)    in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for HEP dated the date of the closing under the underwriting
agreement and (ii) a “comfort” letter, dated the pricing date of such
Underwritten Offering and a letter of like kind dated the date of the closing
under the underwriting agreement, in each case, signed by the independent public
accountants who have certified HEP’s financial statements included or
incorporated by reference into the applicable registration statement, and each
of the opinion and the “comfort” letter shall be in customary form and covering
substantially the same matters with respect to such registration statement (and
the prospectus and any prospectus supplement included therein) as have been
customarily covered in opinions of issuer’s counsel and in accountants’ letters
delivered to the underwriters in Underwritten Offerings of securities by HEP and
such other matters as such underwriters and Selling Holders may reasonably
request;
(i)    otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
(j)    make available to the appropriate representatives of the Managing
Underwriter and Selling Holders such information and HEP personnel as is
reasonable and customary to enable such parties to establish a due diligence
defense under the Securities Act; provided, that HEP need not disclose any
non-public information to any such representative unless and until such
representative has entered into a confidentiality agreement with HEP;
(k)    cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by HEP are then listed;
(l)    use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
HEP to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
(m)    provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;
(n)    enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and


8

--------------------------------------------------------------------------------



(o)    if requested by a Selling Holder, (i) incorporate in a prospectus or
prospectus supplement or post-effective amendment to the Registration Statement
or any other registration statement contemplated by this Agreement such
information as such Selling Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering and (ii) make
all required filings of such prospectus or prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus or prospectus supplement or post-effective amendment.
HEP shall not name a Holder as an underwriter as defined in Section 2(a)(11) of
the Securities Act in any registration statement without such Holder’s consent.
If the staff of the Commission requires HEP to name any Holder as an underwriter
as defined in Section 2(a)(11) of the Securities Act, and such Holder does not
consent thereto, then such Holder’s Registrable Securities shall not be included
on the Registration Statement (or any other registration statement contemplated
by this Agreement), HEP shall have no further obligations hereunder with respect
to Registrable Securities held by such Holder and such Holder shall have been
deemed to have terminated this Agreement with respect to such Holder.
Each Selling Holder, upon receipt of notice from HEP of the happening of any
event of the kind described in subsection (f) of this Section 2.04, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus or prospectus supplement
contemplated by subsection (f) of this Section 2.04 or until it is advised in
writing by HEP that the use of the prospectus or prospectus supplement may be
resumed and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus or prospectus supplement, and, if so
directed by HEP, such Selling Holder will, or will request the Managing
Underwriter or Underwriters, if any, to deliver to HEP (at HEP’s expense) all
copies in their possession or control, other than permanent file copies then in
such Selling Holder’s possession, of the prospectus or prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice.
Section 2.05    Cooperation by Holders.
HEP shall have no obligation to include Registrable Securities of a Holder in
the Registration Statement or in an Underwritten Offering pursuant to Section
2.03(a) who has failed to timely furnish such information that HEP determines,
after consultation with its counsel, is reasonably required in order for the
registration statement or prospectus or prospectus supplement, as applicable, to
comply with the Securities Act.
Section 2.06    Restrictions on Public Sale by Holders of Registrable
Securities.
Each Holder of Registrable Securities agrees, if requested by the underwriters
of an Underwritten Offering, to enter into a customary letter agreement with
such underwriters providing such Holder will not effect any public sale or
distribution of Registrable Securities during the 60 calendar day period
beginning on the date of a prospectus or prospectus supplement filed with the


9

--------------------------------------------------------------------------------



Commission with respect to the pricing of any Underwritten Offering, provided
that: (a) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
HEP or the officers, directors or any other Affiliate of HEP on whom a
restriction is imposed and (b) the restrictions set forth in this Section 2.06
shall not apply to any Registrable Securities that are included in such
Underwritten Offering by such Holder.
Section 2.07    Expenses.
(a)    Expenses. HEP will pay all reasonable Registration Expenses as determined
in good faith, including, in the case of an Underwritten Offering, whether or
not any sale is made pursuant to such Underwritten Offering. Each Selling Holder
shall pay its pro rata share of all Selling Expenses in connection with any sale
of its Registrable Securities hereunder. In addition, except as otherwise
provided in Section 2.08 hereof, HEP shall not be responsible for professional
fees incurred by Holders in connection with the exercise of such Holders’ rights
hereunder.
(b)    Certain Definitions. “Registration Expenses” means all expenses incident
to HEP’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities on the Registration Statement pursuant to
Section 2.01(a) or an Underwritten Offering covered under this Agreement, and
the disposition of such Registrable Securities, including, without limitation,
all registration, filing, securities exchange listing and NYSE fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, fees of transfer agents and registrars, all word processing,
duplicating and printing expenses, any transfer taxes and the fees and
disbursements of counsel and independent public accountants for HEP, including
the expenses of any special audits or “comfort” letters required by or incident
to such performance and compliance. “Selling Expenses” means all underwriting
fees, discounts and selling commissions or similar fees or arrangements
allocable to the sale of the Registrable Securities.
Section 2.08    Indemnification.
(a)    By HEP. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, HEP will indemnify and hold
harmless each Selling Holder thereunder, its directors, officers, employees and
agents and each Person, if any, who controls such Selling Holder within the
meaning of the Securities Act and the Exchange Act, and its directors, officers,
employees or agents (collectively, the “Selling Holder Indemnified Persons”),
against any losses, claims, damages, expenses or liabilities (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”), joint or
several, to which such Selling Holder Indemnified Person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such Losses
(or actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus or prospectus supplement, in
the light of the circumstances under which such statement is made) contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, any preliminary prospectus, preliminary prospectus supplement,
free writing prospectus or final prospectus or prospectus supplement contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in


10

--------------------------------------------------------------------------------



the case of a prospectus or prospectus supplement, in the light of the
circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Loss or actions or proceedings; provided, however, that HEP will not be
liable in any such case if and to the extent that any such Loss arises out of or
is based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Selling Holder Indemnified Person in writing specifically for use in the
Registration Statement or such other registration statement contemplated by this
Agreement, preliminary prospectus, preliminary prospectus supplement, free
writing prospectus, or final prospectus or prospectus supplement contained
therein, or any amendment or supplement thereof. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
such Selling Holder Indemnified Person, and shall survive the transfer of such
securities by such Selling Holder.
(b)    By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless HEP, the General Partner, its directors,
officers, employees and agents and each Person, if any, who controls HEP within
the meaning of the Securities Act or of the Exchange Act, and its directors,
officers, employees and agents, to the same extent as the foregoing indemnity
from HEP to the Selling Holders, but only with respect to information regarding
such Selling Holder furnished in writing by or on behalf of such Selling Holder
expressly for inclusion in the Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus,
preliminary prospectus supplement, free writing prospectus or final prospectus
or prospectus supplement contained therein, or any amendment or supplement
thereof; provided, however, that the liability of each Selling Holder shall not
be greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.
(c)    Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.08. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that:  (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or  (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests


11

--------------------------------------------------------------------------------



of the indemnifying party, then the indemnified party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other reasonable expenses related to such
participation to be reimbursed by the indemnifying party as incurred.
Notwithstanding any other provision of this Agreement, no indemnifying party
shall settle any action brought against any indemnified party with respect to
which such indemnified party is entitled to indemnification hereunder without
the consent of the indemnified party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete and unconditional release
from all liability of, the indemnified party.
(d)    Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
(e)    Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.
Section 2.09    Rule 144 Reporting.
With a view to making available the benefits of certain rules and regulations of
the Commission that may permit the sale of the Registrable Securities to the
public without registration, HEP agrees to:


12

--------------------------------------------------------------------------------



(a)    use commercially reasonable efforts to make and keep public information
regarding HEP available, as those terms are understood and defined in Rule 144
under the Securities Act, at all times from and after the date hereof;
(b)    use commercially reasonable efforts to file with the Commission in a
timely manner all reports and other documents required of HEP under the
Securities Act and the Exchange Act at all times from and after the date hereof;
and
(c)    so long as a Holder owns any Registrable Securities, furnish:  (i) to the
extent accurate, forthwith upon request, a written statement of HEP that it has
complied with the reporting requirements of Rule 144 under the Securities Act,
and (ii) unless otherwise available via EDGAR, to such Holder forthwith upon
request a copy of the most recent annual or quarterly report of HEP, and such
other reports and documents so filed as such Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing such Holder
to sell any such securities without registration.
Solely for purposes of this Section 2.09, the term “Registrable Securities”
shall be read without regard to the limitation set forth in Section 1.02(e).
Section 2.10    Transfer or Assignment of Registration Rights.
The rights to cause HEP to register Registrable Securities granted to the
Purchasers by HEP under this Article II may be transferred or assigned by any
Purchaser to one or more transferees or assignees of Registrable Securities;
provided, however, that: (a) unless the transferee or assignee is an Affiliate
of, and after such transfer or assignment continues to be an Affiliate of such
Purchaser, the amount of Registrable Securities transferred or assigned to such
transferee or assignee shall represent at least $15 million of Registrable
Securities (based on the Common Unit Price), (b) HEP is given written notice
prior to any said transfer or assignment, stating the name and address of each
such transferee or assignee and identifying the securities with respect to which
such registration rights are being transferred or assigned, (c) each such
transferee or assignee assumes in writing responsibility for its portion of the
obligations of such Purchaser under this Agreement and (d) the transferor or
assignor is not relieved of any obligations or liabilities hereunder arising out
of events occurring prior to such transfer.

ARTICLE III
MISCELLANEOUS
Section 3.01    Communications.
All notices and other communications provided for or permitted hereunder shall
be made in writing by facsimile, electronic mail, courier service or personal
delivery:
(a)    if to Purchasers:


13

--------------------------------------------------------------------------------



c/o Tortoise Capital Advisors
11550 Ash Street, Suite 300
Leawood, KS 66211
Attention: Stephen Pang
Electronic mail: spang@tortoiseadvisors.com


(b)    if to a transferee of Purchasers, to such Holder at the address provided
pursuant to Section 2.10 above; and
(c)    if to HEP:
Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: President
Electronic mail: president-HEP@hollyenergy.com    
    
with a copy to:

Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: General Counsel
Electronic mail: general.counsel@hollyenergy.com


Vinson & Elkins L.L.P.
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention: Alan J. Bogdanow
Facsimile: (214) 999-7857
Electronic mail: abogdanow@velaw.com


All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered, when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.
Section 3.02    Successor and Assigns.
This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein.
Section 3.03    Assignment of Rights.


14

--------------------------------------------------------------------------------



All or any portion of the rights and obligations of any Purchaser under this
Agreement may be transferred or assigned by such Purchaser only in accordance
with Section 2.10 hereof.
Section 3.04    Recapitalization, Exchanges, Etc. Affecting the Common Units.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of HEP or any successor or assign of HEP
(whether by merger, consolidation, sale of assets or otherwise) that may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations, unit splits,
recapitalizations, pro rata distributions of units and the like occurring after
the date of this Agreement.
Section 3.05    Aggregation of Registrable Securities.
All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.
Section 3.06    Specific Performance.
Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.
Section 3.07    Counterparts.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.
In the event that any signature is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.
Section 3.08    Governing Law.
THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS
OF THE STATE OF NEW YORK.
Section 3.09    Severability of Provisions.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability


15

--------------------------------------------------------------------------------



without invalidating the remaining provisions hereof or affecting or impairing
the validity or enforceability of such provision in any other jurisdiction.
Section 3.10    Entire Agreement.
This Agreement, the Common Unit Purchase Agreement and the other agreements and
documents referred to herein are intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, warranties,
representations or undertakings, other than those set forth or referred to
herein with respect to the rights granted by HEP set forth herein. This
Agreement and the Common Unit Purchase Agreement supersede all prior agreements
and understandings between the parties with respect to such subject matter.
Section 3.11    Amendment.
This Agreement may be amended only by means of a written amendment signed by HEP
and the Holders of a majority of the then outstanding Registrable Securities;
provided, however, that no such amendment shall materially and adversely affect
the rights of any Holder hereunder without the consent of such Holder.
Section 3.12    No Presumption.
If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel.
Section 3.13    Obligations Limited to Parties to Agreement.
Each of the parties hereto covenants, agrees and acknowledges that no Person
other than the Purchasers (and their permitted transferees and assignees) and
HEP shall have any obligation hereunder and that, notwithstanding that the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or under any documents or instruments delivered in
connection herewith or therewith shall be had against any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, as such, for any obligations of the Purchasers under this
Agreement or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason


16

--------------------------------------------------------------------------------



of such obligation or its creation, except in each case for any transferee or
assignee of a Purchaser hereunder.
Section 3.14    Independent Nature of Purchasers’ Obligations. The obligations
of each Purchaser (and their permitted transferees and assignees) under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement. Nothing contained
herein, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
Section 3.15    Headings; Interpretation.
The article and section headings contained used to this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to.”
[Signature pages to follow]




17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.


HOLLY ENERGY PARTNERS, L.P.
By:
HEP LOGISTICS HOLDINGS, LP,
its general partner

By:
HOLLY LOGISTIC SERVICES, L.L.C.
its general partner

By:    ___________________________
Name:    John Harrison
Title:
Vice President and Treasurer

    











--------------------------------------------------------------------------------




PURCHASERS:




TORTOISE ENERGY INFRASTRUCTURE CORP.


By:
____________________________________

Name:
____________________________________

Title:
____________________________________



TORTOISE MLP FUND, INC.
    
By:
____________________________________

Name:
____________________________________

Title:
____________________________________





TORTOISE ENERGY INDEPENDENCE FUND, INC.
    
By:
____________________________________

Name:
____________________________________

Title:
____________________________________





TORTOISE MLP & PIPELINE FUND
    
By:
____________________________________

Name:
____________________________________

Title:
____________________________________



TORTOISE VIP MLP & PIPELINE PORTFOLIO
    
By:
____________________________________

Name:
____________________________________

Title:
____________________________________








--------------------------------------------------------------------------------



TORTOISE PIPELINE & ENERGY FUND, INC.
    
By:
____________________________________

Name:
____________________________________

Title:
____________________________________





TORTOISE POWER AND ENERGY INFRASTRUCTURE FUND, INC.
    
By:
____________________________________

Name:
____________________________________

Title:
____________________________________






--------------------------------------------------------------------------------




Schedule A – Purchaser Name; Notice and Contact Information
Purchaser Name


Tax I.D. Number


Tortoise Energy Infrastructure Corp.




Tortoise MLP Fund, Inc.


 
Tortoise Energy Independence Fund, Inc.


 
Tortoise MLP & Pipeline Fund


 
Tortoise VIP MLP & Pipeline Portfolio


 
Tortoise Pipeline & Energy Fund, Inc.


 
Tortoise Power and Energy Infrastructure Fund, Inc.


 










